Order entered September 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00401-CV

                  JOANN BROOKS AND MARY ROZANSKI, Appellants

                                                V.

                          PAUL HEDLEY BATCHELOR, Appellee

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR10-1373-2

                                            ORDER

       Before the Court are appellants’ August 19, 2013 “motion to clarify issues with appellee

Batchelor’s brief” and appellee’s August 28, 2013 response to appellants’ motion. We construe

appellants’ motion as their reply brief and appellee’s response as his sur-reply brief. See TEX. R.

APP. P. 38.3. We deem both timely filed. Subject to the submission panel’s direction, no further

briefing may be filed.

       This appeal will be submitted in due course.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE